In an proceeding pursuant to Insurance Law § 5218 for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation, the petitioner appeals from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated May 5, 1992, as, upon reargument and renewal, adhered to its prior determination denying the petitioner’s application for failure to demonstrate compliance with the reporting requirements of Insurance Law § 5208 (a) (2) (A).
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court properly found that the petitioner failed to present any evidence that he reported the alleged "hit and run” accident to the proper authorities as required by Insurance Law § 5208 (a) (2) (A) (see, Matter of Country Wide Ins. Co. [Russo], 201 AD2d 368; Canty v MVAIC, 95 AD2d 509, 512; Matter of Medica, 32 AD2d 771). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.